 In the Matter Of HENRIETTA MILLS (HENRIETTA PLANT)andUNITEDTEXTILE WORKERS OF AMERICA, LOCAL #2081Case-No. R-1898SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSapteimber 16, 1940On July 9, 1940,the National Labor Relations Board, herein calledthe Board,issued its Decision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election,an elec-tion by secret ballot was conducted on July 26; 1940, under the direc-tion and supervision of the Regional Director for the Fifth Region(Baltimore,Maryland).On July 29, 1940,the Regional Director,acting pursuant to Article III, Section 9, of NationalLaborRelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties his Election Report.The Regional Director reported the following results of the bal-loting :Total number of eligible voters____________________________397Total number of ballots cast___________________328Total number of votes for United Textile Workers of America,Local#2081 (A F of L ) ------------------------------171Total number of votes against United Textile Workers ofAmerica, Local #2081 (A. F of L) ----------------------154Total number of blank ballots______________________________0Total number of void ballots_______________________________0Total number of challenged votes___________________________3On August 2, 1940, Henrietta Mills (Henrietta Plant), Henrietta,North Carolina, herein called the Company, filed Objections to theElection Report and the conduct of the ballot alleginginter alia,that an employee eligible to vote had been wrongfully excluded byan agent of the Board thus deterring other employees similarlysituated from voting.' The Company also requested leave ' to presentoral argument before the Board.On August 15, 1940, the Regional1 25 N L R B 25427N L. R. B, No 61.296 HEN RIE 1TA MILLS',297Director, acting pursuant to Article III, Section 9, of National Labor-Relations Board Rules and Regulations, issued a Report on Objec-tions, copies of which were duly served upon the parties, in whichhe reported that the employee excluded from voting was, as admittedby the Company, a supervisory employee, and consequently amongthose excluded from the appropriate bargaining unit by the Boardin its Decision and Direction of Election hereinabove referred to.-The Regional Director also reported as to the other Objections of theCompany to the Election Report and the conduct of the ballot. TheBoard has considered the Election Report, the Objections, and theReport on Objections to the Election Report and finds that the Oh-jections relating to the Election Report and the conduct of the ballotdo not raise new, substantial, or material issues.Accordingly, we-hereby sustain the rulings, findings, and recommendations of the-Regional Director in the Election Report and in his Report on Objec-tions and deny the request of the Company for oral argument.By virtue of and pursuant to the power vested in the National=Labor -Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Textile Workers of America,Local #2081, has been designated and selected by a majority of theproduction and maintenance employees of Henrietta Mills (HenriettaPlant), Henrietta, North Carolina, excluding supervisory and clericalemployees, as their representative for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the National -LaborRelations Act, United TextileWorkers of America, Local #2081,is the exclusive representative of all such employees for the purposesof collective, bargaining in respect to rates of pay,'wages, hours ofemployment, and other conditions of employment.